Citation Nr: 1546308	
Decision Date: 11/02/15    Archive Date: 11/10/15

DOCKET NO.  13-33 726	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUE

Entitlement to service connection for sleep apnea.  


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Brian J. Milmoe, Counsel


INTRODUCTION

The Veteran served on active duty from November 1967 to June 1971.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision entered in August 2012 by the Department of Veterans Affairs (VA) Regional Office (RO) in Seattle, Washington.  

In his substantive appeal of November 2013, the Veteran requested that he be afforded a hearing before the Board, sitting at the RO.  That request was modified by the Veteran in his written statement of June 2014 in which he indicated that a videoconference hearing before the Board was desired.  That hearing was conducted in July 2015 and a transcript of that proceeding is of record.  At such hearing, the Veteran requested and received an additional 60-day period in which to submit additional documentary evidence and that evidence, along with a waiver of initial consideration by the RO, was received by the Board in August 2015.  

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

By this appeal, the Veteran seeks service connection for sleep apnea.  He indicates that while he was in service he constantly snored and that were occasions that he woke up in the middle of the night with breathing problems.  Those problems he asserts continued postservice and were observed by his spouse.  Allegations are advanced to the effect that the RO failed to properly develop the Veteran's claim in the RO's refusal to afford him a VA examination and, by inference, its failure to obtain a medical opinion as to the nexus of his diagnosed sleep apnea to military service.  

At his July 2015 hearing, the Veteran reported that his sleep apnea may be related to inservice sinus difficulties and a surgical procedure involving his nose.  He indicated that following that procedure, he was informed that he had a deviated nasal septum.  Service treatment records do identify multiple occasions on which treatment was sought for sinus complaints and there is a notation in September 1969 that needle aspiration with incision and drainage of an infected area on the bridge of the Veteran's nose was required.  

The Veteran further indicated that he received private medical evaluation for pertinent complaints in 2003, and while the existence of sleep apnea was not confirmed until a polysomnogram was undertaken in 2012, he reports that VA also thereafter afforded him a polysomnogram and treatment for his severe obstructive sleep apnea.  However, records relating to the VA's testing and treatment of his sleep apnea, which the Veteran stated occurred at the VA Medical Center, American Lake Division in Tacoma, Washington, are not now contained within the claims folder.  

In addition, the Veteran through his hearing testimony expanded his claim to include service connection on a secondary basis.  He alleged that his service-connected posttraumatic stress disorder (PTSD) and related alcohol disability either caused or aggravated his sleep apnea and, in support thereof, he provides a written medical opinion, dated in August 2015, from a private attending nurse practitioner that it was at least as likely as not that that his sleep apnea was caused by medications utilized for the control of his PTSD.  The question of secondary service connection has not been developed or adjudicated by the AOJ.  

On the basis of the foregoing, further development actions are needed prior to the Board's consideration of the claim(s) advanced.  Accordingly, this case is REMANDED for the following actions:

1.  Request that the Veteran clarify in writing whether he seeks service connection for any disorder of the nose, including but not limited to sinusitis, rhinorrhea, and incision and drainage of an infected mass on the nasal bridge, and, if so, he should specify for which specific disorder or disorders he seeks service connection.  

Depending upon the response from the Veteran, the AOJ should undertake initial development of any such claim, to include compliance with the VA's duties to notify and assist, leading to its initial adjudication.  Notice should then be afforded the Veteran of the action taken and his appellate rights.  

If service connection for a nose or nasal disorder is granted, then any other additional action deemed necessary by the AOJ, to include obtaining a medical opinion as to any claim for secondary service connection for sleep apnea, due to a nose or nasal disorder, should follow.  

2.  Initiate all needed development regarding the Veteran's expanded claim for service connection for sleep apnea, to include as secondary to service-connected PTSD, leading to its initial adjudication.  Notice should then be afforded the Veteran of the action taken and his appellate rights.  

3.  Obtain all pertinent VA treatment records, including but not limited to those involving polysomnography afforded the Veteran and treatment of his sleep apnea at the VA Medical Center in Tacoma, Washington, for inclusion in the claims folder.  

4.  Thereafter, afford the Veteran a VA examination in order to ascertain the nature and etiology of his sleep apnea.  As part of that examination, the VA examiner should undertake a review of the Veteran's history and current complaints, as well as a comprehensive clinical evaluation and any tests deemed necessary.  The Veteran's claims folder in its entirety should be furnished to the VA examiner for review.  All pertinent diagnoses should be identified. 

The VA examiner should then offer an opinion addressing the following questions and providing a complete rationale for each response: 

a)  Is it at least as likely as not (50 percent or greater degree of probability) that any sleep apnea of the Veteran originated in service or is otherwise attributable thereto or any incident thereof?   Consideration should be accorded the Veteran's inservice complaints of nose or nasal difficulties, irregular breathing during sleep, and constant snoring.  

b)  Is it at least as likely as not (50 percent or greater degree of probability) that any sleep apnea of the Veteran was caused by or aggravated by his service-connected PTSD and treatment therefor?  The VA examiner is advised that aggravation for legal purposes is defined as a worsening of the underlying disability beyond its natural progression, as opposed to a temporary flare-up of symptoms.  If it is determined that the Veteran's sleep apnea was worsened by a service-connected disorder, to the extent that it is possible the VA examiner should indicate the approximate degree of disability or baseline severity (e.g., mild, moderate, severe) of the disorder before the aggravation. 

5.  Lastly, readjudicate the issue(s) remaining on appeal, based on all of the evidence of record, and if any benefit sought on appeal remains denied, the Veteran and his representative should be provided with a supplemental 

statement of the case and afforded an appropriate period of time to respond, before the record is returned to the Board for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




